UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7612



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

RODERICK F. EASTERLING,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-93-171-A)


Submitted:   February 11, 1997            Decided:   March 25, 1997


Before WILKINS, LUTTIG, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Roderick F. Easterling, Appellant Pro Se. Thomas More Hollenhorst,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order finding his

notice of appeal untimely and denying his "Motion to Vacate, Set

Aside or Correct Sentence pursuant to Rule 35(a)." We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. United States v. Easterling, No. CR-93-171-A (E.D. Va. Sept.
3, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2